PER CURIAM.
This is an appeal from an order of the District Court, entered after a full hearing, which discharged appellant’s writ of habeas corpus and remanded him to the custody of appellee, the Superintendent of Saint Elizabeths Hospital. The court found that appellant is of unsound mind and dangerous. The finding is not attacked. But appellant is under indictment for an assault, and his counsel suggests that his confinement, without a criminal trial, in a ward of the hospital which resembles a prison, may perhaps deprive him of constitutional rights. Since the confinement is not due to the indictment, we find no merit in this suggestion.
Affirmed.